Citation Nr: 0525527	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  03-31 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disorder diagnosed as conversion reaction.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a gastric disorder 
diagnosed as duodenal bulb scarring.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a cardiac disorder 
diagnosed as coronary insufficiency.

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for an esophageal 
disorder to include reflux.

6.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 2002) for additional disability from 
a cardiac disorder as a result of Department of Veterans 
Affairs hospitalization from October 1989 to December 1989.  

7.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 2002) for additional disability from 
depression secondary to disability of the sternum with 
chronic chest pain as a result of Department of Veterans 
Affairs hospitalization from October 1989 to December 1989. 

8.  Entitlement to an initial disability rating greater than 
30 percent for disability of the sternum with chronic chest 
pain.  

9.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from February 1952 to February 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The Board notes that the veteran's appeal also included the 
issues of clear and unmistakable error in the August 1966 
rating decision that denied service connection for a 
psychiatric disorder, stomach/duodenal bulb disorder, and a 
cardiac disorder.  However, in correspondence received in 
October 2004, the veteran withdrew those issues from this 
appeal.  Therefore, the issues are not currently before the 
Board.  

The issues of entitlement to an increased initial disability 
rating for disability of the sternum with chronic chest pain 
and entitlement to TDIU are addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO denied service connection for a psychiatric 
disorder diagnosed as conversion reaction, a gastric disorder 
diagnosed as duodenal bulb scarring, and a cardiac disorder 
diagnosed as coronary insufficiency in an August 1966 rating 
decision; it notified the veteran of that decision but he did 
not initiate an appeal.  

3.  With respect to all three issues, the evidence received 
since the August 1966 rating decision does not bear directly 
and substantially on the specific matters for consideration 
and is not so significant that it must be considered with all 
evidence of record in order to fairly adjudicate the appeal. 

4.  There is no evidence of depression in service or for many 
years thereafter and no competent evidence of a nexus between 
the veteran's depression and his period of service, any 
service-connected disability, or any disability for which 
compensation is paid pursuant to 38 U.S.C.A. § 1151.

5.  There is no competent evidence of a current diagnosis of 
an esophageal disorder to include reflux.

6.  There is no competent medical evidence showing that the 
veteran incurred additional disability from a cardiac 
disorder that is proximately due to negligence or other fault 
in the provision of VA hospital care from October 1989 to 
December 1989 or an event that was not reasonably 
foreseeable.   

7.  There is no competent medical evidence showing that the 
veteran incurred additional disability from depression that 
is proximately due to negligence or other fault in the 
provision of VA hospital care from October 1989 to December 
1989 or an event that was not reasonably foreseeable. 


CONCLUSIONS OF LAW

1.  The August 1966 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2004).  

2.  No new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disorder 
diagnosed as conversion reaction.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).  

3.  No new and material evidence has been received to reopen 
a claim for service connection for a gastric disorder 
diagnosed as duodenal bulb scarring.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2004).

4.  No new and material evidence has been received to reopen 
a claim for service connection for a cardiac disorder 
diagnosed as coronary insufficiency.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2004).

5.  Service connection for depression is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2004).  

6.  Service connection for an esophageal disorder to include 
reflux is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

7.  Compensation pursuant to the provisions of 38 U.S.C.A. § 
1151 for additional disability from a cardiac disorder as a 
result of VA hospitalization from October 1989 to December 
1989 is not established.  38 U.S.C.A. § 1151 (West 2002); 
69 Fed. Reg. 46,426 (Aug. 3, 2004) (effective Sept. 2, 2004) 
(codified at 38 C.F.R. § 3.361) (applicable to claims filed 
on or after October 1, 1997).      

8.  Compensation pursuant to the provisions of 38 U.S.C.A. § 
1151 for additional disability from depression secondary to 
disability of the sternum with chronic chest pain as a result 
of VA hospitalization from October 1989 to December 1989 is 
not established.  38 U.S.C.A. § 1151 (West 2002); 69 Fed. 
Reg. 46,426 (Aug. 3, 2004) (effective Sept. 2, 2004) 
(codified at 38 C.F.R. § 3.361) (applicable to claims filed 
on or after October 1, 1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen

The RO denied service connection for coronary insufficiency, 
duodenal bulb scarring, and conversion reaction in its August 
1966 rating decision.  It notified the veteran of this 
decision but he did not initiate an appeal.  Therefore, the 
RO's decision of August 1966 is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2004).   

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  According to VA regulation, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  
See 
66 Fed. Reg. 45,620, 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a) (2004)) (redefining "new and material evidence" 
for claims filed on or after August 29, 2001).  

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence of record at the time of the August 1966 consists of 
service medical records, an April 1966 statement from J. S., 
M.D., and the report of the June 1966 VA examination.  It 
denied service connection for conversion reaction because 
there was no evidence of a current disability, for duodenal 
bulb scarring because there was no evidence of the disorder 
in service or continuity of symptoms thereafter, and for 
coronary insufficiency because there was no evidence of the 
disorder in service or within the presumptive period.  See 
38 U.S.C.A. §§ 1101(3), 1112(a)(1) (presumption of in-service 
incurrence for certain chronic cardiac disorders).  

Evidence received since the August 1966 rating decision 
consists of records of VA hospitalization in August 1989, 
from October 1989 to December 1989, in February 1994, and in 
January 2005, as well as outpatient records dated from July 
2001 to April 2003; records from the University of Minnesota 
Hospital dated from 1965 to 1989; the report of a VA 
examination in January 1992; statements dated in September 
2001 from the veteran and his sister; medical information 
obtained from the Internet, submitted by the veteran; 
excerpts from a medical textbook, submitted by the veteran; 
and a September 2002 statement from a VA doctor.   

The only evidence relevant to the claim for a psychiatric 
disorder is the report of the January 1992 VA psychiatric 
examination, VA hospital records from August 1989 and January 
2005, and VA outpatient records.  The Board finds that this 
evidence is not new and material because it is not so 
significant that it must be considered with all evidence of 
record in order to fairly adjudicate the appeal.  38 C.F.R. § 
3.156(a).  August 1989 VA hospital records disclose diagnoses 
including rule out depression.  The VA examination report 
shows a diagnosis of conversion reaction in January 1992, 
more than 13 years ago and nearly 10 years before the 
veteran's May 2001 petition to reopen the claim.  
Subsequently, VA outpatient records dated in July 2001 show a 
diagnosis of rule out dysthymia versus adjustment disorder 
with mixed emotional features, rule out alcohol abuse versus 
alcohol dependence.  January 2005 VA hospitalization records 
provide a diagnosis of depression.  Therefore, there is no 
current evidence of a diagnosis of conversion reaction.  

Service connection requires competent evidence of a current 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Absent evidence of a current diagnosis of conversion 
reaction, the evidence is not so significant as to warrant 
reopening of the claim.  38 C.F.R. § 3.156(a).    

Review of the evidence received since the August 1966 rating 
decision finds no evidence relevant to the claim for service 
connection for a gastric disorder diagnosed as duodenal bulb 
scarring.  The excerpts from medical texts and medical 
information from the Internet submitted by the veteran 
describe esophageal disorders only.  VA hospital records 
dated in August 1989 mention a history of peptic ulcer 
disease and current gastric upset associated with the 
veteran's medications.  Records from the University of 
Minnesota Hospital indicate that the veteran was diagnosed as 
having duodenal ulcer in September 1964, many years after 
service.  However, the medical evidence does not reflect any 
current findings, complaints, or diagnosis associated with 
duodenal bulb scarring.  Moreover, the evidence does not 
relate any complaints to service.  Because it does not bear 
directly and substantially on the specific issue, i.e., 
whether the veteran has a gastric disorder diagnosed as 
duodenal bulb scarring during or due to service, the evidence 
is not new and material for purposes of reopening the claim.  
Id.  

Finally, most of the evidence received since the August 1966 
rating decision relates to treatment for the veteran's 
cardiac disorder.  However, the Board finds that this 
evidence does not bear directly and substantially on the 
matter for consideration, i.e., whether coronary 
insufficiency was present in service or within one year after 
service. Id.  The medical records discuss the veteran's 
cardiac history, beginning with evaluation for coronary 
artery disease in 1965 with cardiac catheterization and 
myocardial infarction in December 1965 and subsequent 
problems with ventricular tachycardia and implantation of a 
defibrillator.  None of the evidence associates any of the 
veteran's cardiac problems with his period of service.  A 
September 2002 statement from a VA cardiologist indicates 
that the veteran's current tachycardia was the result of his 
1965 myocardial infarction, which was possibly a complication 
of catheterization.  Evidence of record confirms that the 
catheterization took place at the University of Minnesota 
Hospital years after the veteran's separation from service.  
Therefore, the September 2002 opinion does not offer any 
evidence showing coronary insufficiency in service and is 
therefore not new and material. Id.        

In summary, the Board finds that the evidence received since 
the August 1966 rating decision that denied service 
connection for conversion reaction, duodenal bulb scarring, 
and coronary insufficiency is not new and material because it 
does not bear directly and substantially on the specific 
matters for consideration and is therefore no so significant 
that it must be considered with all evidence of record in 
order to fairly adjudicate the appeal. Id.  As no new and 
material evidence has been received, the claims are not 
reopened.  38 U.S.C.A. § 5108.  The appeal concerning each of 
these issues is denied.    

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer, 210 F.3d at 1353.    

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, a disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  In those 
circumstances, compensation is allowable for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen, 7 
Vet. App. at 448.   

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The veteran seeks service connection for depression.  He 
alleges that the depression was caused or aggravated by his 
cardiac problems.  Initially, the Board observes that service 
medical records are negative for any finding or diagnosis of 
depression.  Depression is first suggested during an August 
1989 VA hospitalization for treatment of ventricular 
tachycardia.  Therefore, there is no basis to award service 
connection based on chronicity in service or continuous 
symptoms thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. 
App. at 494-97.  VA hospitalization records dated in January 
2005 show a diagnosis of depression, again while being 
treated for his cardiac disorder.  None of the records 
provide any competent evidence or opinion that the depression 
is related to service or any service-connected disability.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  As discussed below, compensation has not 
been established for any cardiac disability pursuant to 
38 U.S.C.A. § 1151.  In addition, the Board notes that, 
contrary to the veteran's present contentions, July 2001 VA 
mental hygiene clinic notes indicate that the veteran denied 
having depression and felt that his problems were the result 
of a mix-up in his medications.  

The veteran also seeks service connection for an esophageal 
disorder to include reflux.  He alleges that this disorder 
has its onset in service.  However, review of the claims 
folder reveals no competent evidence of a current diagnosis 
of reflux or any other esophageal disorder.  VA outpatient 
notes dated in July 2001 refer only to a history of problems 
with swallowing.  There is no medical diagnosis of a current 
disability.  Such evidence is required in order to establish 
service connection.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. 
App. at 225.  The veteran has submitted internet medical 
information and excerpts from medical texts concerning 
esophageal disorders, but this evidence does not establish 
that the veteran has a current disability.  

The medical articles submitted by the appellant in this case 
do not support the appellant's multifaceted theory of 
entitlement.  The Board notes that, with regard to medical 
treatise evidence, the United States Court of Appeals for 
Veterans Claims (the Court) has held that a medical article 
or treatise "can provide important support when combined 
with an opinion of a medical professional" if the medical 
article or treatise evidence discusses generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least "plausible causality" 
based upon objective facts rather than on an unsubstantiated 
lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 
(1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and 
Wallin v. West, 11 Vet. App. 509 (1998).  In the present 
case, the treatise evidence submitted by the appellant is not 
accompanied by the opinion of any medical expert.  The Board 
concludes that this information is insufficient to establish 
the required medical nexus opinion.

The veteran is competent to state that he has difficulty 
swallowing, however, as a lay person, he is not competent to 
offer an opinion as to a medical diagnosis.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.        

In summary, the Board finds that the preponderance of the 
evidence is against service connection for depression or any 
type of esophageal disorder.  38 U.S.C.A. § 5107(b).  Absent 
evidence that a current disability is related to service or a 
service-connected disability, the evidence is not so evenly 
balanced as to require resolution of doubt in the veteran's 
favor.  The appeals are denied. 

Compensation Pursuant to 38 U.S.C.A. § 1151

Under certain circumstances, compensation shall be awarded 
for a qualifying disability if a veteran in the same manner 
as if such disability were service-connected.  38 U.S.C.A. § 
1151(a).  See 69 Fed. Reg. 46,426 (Aug. 3, 2004) (effective 
Sept. 2, 2004) (codified at 38 C.F.R. § 3.361) (applicable to 
claims filed on or after October 1, 1997).    

First, the disability must be caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran by VA, and the proximate cause of the disability was 
a) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or b) an event that was not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1); 69 Fed. Reg. at 
46,433 - 46,434 (codified at 38 C.F.R. § 3.361(d)).    

The Board notes that, for claims filed before October 1, 
1997, there is no requirement of fault in the part of VA 
service providers to confer entitlement on the injured 
veteran.  See Brown v. Gardner, __ U.S. __, __ (1994), 115 
S.Ct. 552, 556, aff'g 5 F.3d 1456 (Fed. Cir. 1993), aff'g 
Gardner v. Derwinski, 1 Vet. App. 584 (1991); 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2001), as amended by Pub. L. No. 
104-204, 110 Stat. 2926 (effective for claims filed on or 
after October 1, 1997, the statute requires negligence as the 
proximate cause of the death or additional disability).  
Because the RO received the veteran's claim in 2001, the 
fault requirement is applicable.  

Second, there must be evidence of additional disability, as 
shown by comparing the veteran's condition before and after 
the VA medical care in question.  69 Fed. Reg. at 46,433 (to 
be codified at 38 C.F.R. § 3.361(b)).  In determining whether 
disability resulted from disease or injury or aggravation of 
an existing disease or injury suffered as a result of VA 
care, the evidence must show actual causation rather than 
coincidental occurrence.  69 Fed. Reg. at 46,433 (to be 
codified at 38 C.F.R. 
§ 3.361(c)(1)).       

Finally, the disability must not be the result of the 
veteran's willful misconduct.  38 U.S.C.A. § 1151(a).

In addition, compensation may be paid, pursuant to 
38 U.S.C.A. § 1151 and 38 C.F.R. § 3.310, for a disability 
that is proximately due to or the result of a disability for 
which compensation is payable under 38 U.S.C.A. § 1151.  
VAOPGCPREC 8-97. 

The veteran seeks compensation pursuant to 38 U.S.C.A. § 1151 
for additional disability from a cardiac disorder and 
additional disability from depression secondary to disability 
of the sternum with chronic chest pain, both as the result of 
VA hospitalization from October 1989 to December 1989.  The 
Board notes that compensation has already been granted 
pursuant to 38 U.S.C.A. § 1151 for chronic pain associated 
with the sternum disability.  However, review of the claims 
folder fails to disclose any competent medical evidence or 
opinion that demonstrates that the veteran incurred any 
additional disability of any sort as a proximate result of 
carelessness, negligence, lack of proper skill, or other 
fault on VA's part during the hospitalization from October 
1989 to December 1989 or an event that was not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1).  The question of 
whether the veteran has additional disability and the 
etiology of that disability is a medical question.  
Therefore, medical evidence is required to establish a 
plausible claim.  The veteran's personal opinion that he 
suffers additional cardiac disability and depression as a 
result of VA medical care is not the kind of competent 
evidence required to prevail on the claims.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

In the absence of any competent medical evidence of 
additional disability resulting from VA hospitalization in 
1989, the Board finds that the evidence for and against the 
claim is not so evenly balanced as to require resolution of 
doubt in the veteran's favor.  38 U.S.C.A. § 5107(b).  The 
appeal is denied.       

The Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002 & Supp. 2005).  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  That is, by way of a 
letter dated in August 2001, the RO advised the veteran of 
the evidence needed to substantiate his claims and explained 
what evidence VA was obligated to obtain or to assist the 
veteran in obtaining and what information or evidence the 
veteran was responsible to provide.  In addition, the August 
2003 statement of the case includes the text of the 
regulation the implements the notice and assistance 
provisions from the statute.  Accordingly, the Board finds 
that the RO has provided all notice required by the VCAA.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board notes that the August 2001 VCAA letter was issued 
prior to the August 2002 adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
Although that letter does not specifically ask the veteran to 
provide any evidence in his possession that pertains to the 
claim, the Board that the veteran was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  Pelegrini, 18 Vet. App. at 120-21.  In this case, 
the Board finds no indication of defective notice that is 
prejudicial to the veteran, such that proceeding to evaluate 
the appeal, if defect can be found, is harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  Moreover, the Board emphasizes 
that neither the veteran nor his representative has made any 
showing or allegation that the timing or content of VCAA 
notice has resulted in any prejudice to the veteran.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the appellant 
bears the initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA treatment records, and 
all private medical records as identified and authorized by 
the veteran.  Although the RO has not secured any medical 
examinations or opinions in any of these claims, the Board 
finds, as discussed above, there was insufficient evidence to 
trigger that particular duty to assist.  See 38 U.S.C.A. § 
5103A(d) (in a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim); 38 C.F.R. § 3.159(c)(4)(iii) (the duty to obtain a 
medical examination or opinion applies to a claim to reopen a 
finally adjudicated claim only if new and material evidence 
is presented or secured); Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (there must be some evidence of a causal 
connection between the alleged disability and the veteran's 
military service to trigger VA's obligation to secure a 
medical opinion pursuant to 38 U.S.C.A. 
§ 5103A(d)).  

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the claimed disorders during service or 
that there is any competent medical evidence showing or 
indicating a nexus between service and the disorders at 
issue, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claims.  See 38 C.F.R.  § 3.159 (c)(4) (2004).  As service 
and post-service medical records provide no basis to grant 
this claim, and provide evidence against the claim, the Board 
finds no basis for a VA examination to be obtained.

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

ORDER

As no new and material evidence has been received, the claim 
for service connection for a psychiatric disorder diagnosed 
as conversion reaction is not reopened.  The appeal is 
denied.

As no new and material evidence has been received, the claim 
for service connection for a gastric disorder diagnoses as 
duodenal bulb scarring is not reopened.  The appeal is 
denied. 

As no new and material evidence has been received, the claim 
for service connection for a cardiac disorder diagnosed as 
coronary insufficiency is not reopened.  The appeal is 
denied. 

Service connection for depression is denied.

Service connection for an esophageal disorder to include 
reflux is denied.

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for additional disability from a cardiac disorder as a result 
of VA hospitalization from October 1989 to December 1989 is 
denied.

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for additional disability from depression secondary to 
disability of the sternum with chronic chest pain as a result 
of VA hospitalization from October 1989 to December 1989 is 
denied.   


REMAND

The veteran appealed the 30 percent initial disability rating 
for disability of the sternum with chronic chest pain.  
Review of the claims folder reveals that he has not been 
afforded a recent VA examination for evaluation of this 
disability.  VA's duty to assist includes the conduct of a 
thorough and comprehensive medical examination.  Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).     

The Board notes that the issue of entitlement to TDIU is 
closely linked to the evaluation in effect for each service-
connected disability.  Claims that are so related to each 
other should not be subject to piecemeal decision-making or 
appellate litigation.  See generally Smith v. Gober, 236 F.3d 
1370 (Fed. Cir. 2001); Parker v. Brown, 7 Vet. App. 116 
(1994).  Therefore, the Board defers action on the issue of 
TDIU pending readjudication of the increased rating claim.  

On this issue, the Board notes that the claims folder 
indicates that the veteran is receiving benefits from the 
Social Security Administration, although it is unknown 
whether the benefits are regular retirement benefits or 
disability benefits.  VA's duty to assist includes the 
responsibility to obtain any relevant records from the Social 
Security Administration.  Voerth v. West, 13 Vet. App. 117, 
121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  
  
Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask if he is receiving benefits from the 
Social Security Administration for 
disability or for retirement.  If he is 
receiving disability benefits, the RO 
should attempt to secure relevant records 
from the Social Security Administration, 
including all disability determinations 
and associated medical records.  

2.  The RO should arrange for the veteran 
to be scheduled for a VA examination to 
evaluate the current severity of the 
service-connected disability of the 
sternum with chronic chest pain.  The RO 
should advise the veteran that failure to 
report for a scheduled VA examination 
without good cause may have adverse 
consequences for his claim.  The claims 
folder must be made available to the 
examiner for review for the examination 
and the examination report must indicate 
whether such review was accomplished.  
The examiner should report any subject 
complaints or objective findings of 
abnormality related to the service-
connected disability, to include pain on 
movement, difficulty breathing, and 
symptoms affecting the scar.

3.  After ensuring proper completion of 
all development, the RO should 
readjudicate the issues on appeal.  If 
the disposition of either issue remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.   

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


